DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Applicant’s Amendment filed on 07/06/2021. Claims 1, 4-8, 12, 14-16, and 18 have been amended. Claims 2, 13 and 19 have been canceled and claims 21-23 have been newly added.

Response to Arguments
Applicant's arguments/remarks filled on 07/06/2021, with respect to the claims 1, 12 and 18 have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.
Reason for Allowance
Claims 1, 12 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 12 and 18, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “a Layer 2 destination identifier associated with a vehicle-to-everything (V2X) application of the UE, and an indication that the data packet is associated with a transmission type for an Ultra-Reliable Low-Latency Communication (URLLC) transmission in which the data packet is to be replicated; determining, by the radio 
	The first closest prior art, Sundararajan et al. (US Patent No.: 10,334,594 B2) discloses a method, an apparatus, and a computer program product for wireless communication are provided. The apparatus may identify control signaling information for a mini-slot to be used for an ultra-reliable low-latency communication (URLLC) transmission within an enhanced mobile broadband (eMBB) slot. The apparatus may transmit the control signaling information within the eMBB slot.
	The second closest prior art, Islam et al. (US Pub. No.: 2019/0052432 A1) discloses a system and method for multiplexing traffic. A wireless device such as a user equipment (UE) may receive a first signal over first resources assigned to carry a first downlink transmission from a base station, and receive a first downlink control indication (DCI) message from the base station. The first DCI message may include a pre-emption region (PR) indication and a PR bitmap, and the PR indication may indicate a location of a time-frequency region. The PR bitmap may include bits associated with different portions of the time-frequency region, and each of the bits in the PR bitmap may indicate whether a preemptive downlink transmission is present in the corresponding portion of the time-frequency region.
	The third closest prior art, Rao et al. (US Pub. No.: 2019/0239112 A1) discloses a method at a transmitting Vehicle User Equipment (Tx V-UE). The method comprises: transmitting, to a Radio Access Network (RAN) a set of parameters comprising any one or more of: a capability of the Tx V-UE, V 2X service information and channel information; receiving, from the RAN, any one or more of: a Sidelink 
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 1, 3-12, 14-18 and 20-23 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465